DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 8/18/22. As directed by the amendment: claims 1-3, 5, 7-8, 10-11, 13-14 and 20-26 have been amended, claims 4, 6, 9, 12, 15-19 and 27 have been canceled, and new claims 28-31 been added. Thus, claims 1-3, 5, 7-8, 10-11, 13-14, 20-26 and 28-31 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/22 is in compliance with the provisions of 37 CFR 1.97.  The information disclosure statement was considered by the examiner with the final rejection mailed on 4/19/22.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “and pair” in line 2, suggested to be changed to --and a pair-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “wherein the first arm is formed as an extension of the first wall and is an outermost surface of the body, and wherein the second arm is formed as an extension of the first wall and is an outermost surface of the body” however it is unclear how the first and second arms, which are part of the connector are also part of the outermost surface of the body.

Allowable Subject Matter
Claims 1-3, 5 and 7 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10-11, 13, 23-24, 26, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer (2016/0339199).
Regarding claim 8, in fig. 4, 7 and 9 Schaffer discloses a cover 16 for use with a nasal cannula 10 having a main line 11 and a pair of nasal cannula prongs 12 extending therefrom in an axial direction, the cover comprising: a body (walls of 24 and upper portion of 18 extending between each of 24) having a cavity (space within each of 24) positioned therein that is configured to receive therein the pair of nasal cannula prongs [0030], wherein the body is generally closed at a distal end thereof (the body is closed around the sides of each of 24 and therefore generally closed), and a connector (remaining structure of 16) that is configured to releasably connect the nasal cannula to the cover [0030][0033], wherein the connector is located at an outer edge of the cover at a proximal open end thereof located opposite the distal end such that the nasal cannula is insertable into the connector and receivable in the cavity in a direction parallel to the axial direction (Fig. 7 and 9).  
Regarding claim 10, Schaffer discloses that the body has at least one air vent, located at the distal end therefore, (distal ends of 24 have openings that extend from the outer surface to the cavity) that extends from an outer surface of the body to the cavity for providing air exchange.
Regarding claim 11, Schaffer discloses a divider (u-shaped portion of body that includes inner walls of 24 and portion of 18 extending between the inner walls) positioned in the cavity that separates the cavity into a first section (cavity within left 24) adapted to accept a first prong (left prong) of the pair of prongs and a second section (cavity within right 24) adapted to accept a second prong (right prong) of the pair of prongs.
Regarding claim 13, Schaffer discloses that the body has a first wall (upper wall, as viewed in Fig. 7’s orientation) and a second wall (lower wall, as viewed in Fig. 7’s orientation) defining the cavity therebetween, and the cover includes a first seat (left and distal portion of 18) and a second seat (right and distal portion of 18) configured to contact a portion of the nasal cannula when the nasal cannula is releasably connected to the cover [0030][0033], and wherein the first and second seats are offset from the connector in the axial direction (the seats are offset from the proximal portion of the connector).
Regarding claim 23, Schaffer discloses that the connector includes a first arm (upper portion of 18, as viewed in Fig. 7’s orientation) and a second opposed arm (lower portion of 18, as viewed in Fig. 7’s orientation) defining a gap 28 therebetween which is sized to receive the main line of the nasal cannula (Fig. 9), located at the base of the prongs (Fig. 9), therebetween and compressively grip the main line therebetween [0030][0033].
Regarding claim 24, Schaffer discloses that the cavity is a single continuous cavity (a single cavity divided by a divider).
Regarding claim 26, in fig. 4, 7 and 9 Schaffer discloses a method for covering a nasal cannula comprising: accessing a nasal cannula 10 including a main line 11 and pair of nasal cannula prongs 12 extending therefrom in an axial direction; accessing a cover 16 including a connector (remaining structure not included in the body) and a body (walls of 24 and upper portion of 18 extending between each of 24) having a cavity (space within each of 24) positioned therein; wherein the connector includes a first arm (upper portion of 18, as viewed in Fig. 7’s orientation) located on a first side of the body adjacent (near) the cavity and a second arm (lower portion of 18, as viewed in Fig. 7’s orientation) located on a second side of the body adjacent (near) the cavity; and coupling the nasal cannula to the connector of the nasal cannula cover (Fig. 9) such that both of the cannula prongs are received in the cavity (Fig. 9), and such that the first arm and second arm releasably grip the nasal cannula therebetween [0030][0033], wherein the connector is located at an outer edge of the cover at a proximal open end thereof (Fig. 7) located opposite a generally closed distal end (the body is closed around the sides of each of 24 and therefore the distal end of the cover is generally closed) such that the nasal cannula is inserted into the connector and received in the cavity in a direction parallel to the axial direction (Fig. 9).
Regarding claim 28, Schaffer discloses that the body includes a first wall (upper wall, as viewed in Fig. 7’s orientation) located on a first side of the cavity and a second wall (lower wall, as viewed in Fig. 7’s orientation) located on a second, opposite side of the cavity, wherein the first and second walls are oriented generally parallel to each other and are configured to be oriented generally parallel to the main line when the cannula is coupled to the connector (Fig. 9).
Regarding claim 31, Schaffer discloses that the body includes a first wall (upper wall, as viewed in Fig. 7’s orientation) located on a first side of the cavity and a second wall (lower wall, as viewed in Fig. 7’s orientation) located on a second, opposite side of the cavity, wherein the first and second walls are oriented generally parallel to each other and generally parallel to the main line (Fig. 9), located at a base of the prongs (Fig. 9), when the cannula is received therein (Fig. 9), wherein the first arm is formed as an extension of the first wall (Fig. 7) and is an outermost surface of the body (formed at the outmost surface of the body), and wherein the second arm is formed as an extension of the first wall (Fig. 7) and is an outermost surface of the body (formed at the outmost surface of the body), and wherein the nasal prongs are inserted into the cavity while the main line remains positioned outside the cavity (Fig. 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 20-21, 25 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (9,731,038).
Regarding claim 14, in fig. 2a-2c Turner discloses a nasal cannula assembly comprising: a nasal cannula (43, 46 and 44) including a main line (44 and 46) and a pair of nasal cannula prongs 43 extending therefrom in an axial direction; and a cover 11 comprising: a body (16, but excluding side walls with 14 and 12 shown in fig. 2c) having a cavity (see fig. 2a) positioned therein, wherein the cavity is sized to simultaneously receive both of the nasal cannula prongs therein (Fig. 2a), and a connector (side wall of 11 shown in fig. 2c with 14 and 12) that is configured to releasably connect the nasal cannula to the cover (Col. 5, ll. 21-24), wherein the connector includes a first arm (left  portion of side wall alongside the left portion of 14) located on a first side of the body (contacting the top edge of the body) adjacent (near) the cavity and a second arm (right portion of side wall alongside the right portion of 14) located on a second side of the body (contacting the bottom edge of the body) adjacent (near) the cavity, wherein the first arm and second arm are configured to releasably grip the nasal cannula therebetween (Col. 5, ll. 21-24), wherein the connector is located at an outer edge of the cover (Fig. 2a) at a proximal open end (open due to opening 12) thereof such that the nasal cannula is insertable into the connector and receivable in the cavity in a direction parallel to the axial direction (Fig. 2a), but is silent regarding that a radially outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity. However, in fig. 5B Turner teaches an alternate embodiment in which a radially outer surface of each prong, extending between a distal end of each prong and the main line of the cannula, is not in contact with any surface of the cavity (Col. 7, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner’s nasal cannula connection with portion 14 in fig. 2C and cover with a connection and cover that prevents contact between the nasal cannula and cover, as taught by Turner, for the purpose of keeping the nasal cannula clean. 
Regarding claim 20, the modified Turner discloses that the cover is closed at a distal end thereof (Fig. 2a).
Regarding claim 21, the modified Turner discloses that a first section (receiving left prong of the cannula) of the cavity is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section (receiving right prong of the cannula) of the cavity is configured to receive the other one of the pair of nasal cannula prongs therein, and wherein the body is positioned between, and extends continuously in a lateral direction between, the first and second section of the cavity (where 42 is pointing in fig. 2a, the body extends longitudinally between the first and second sections), wherein the lateral direction is oriented in a direction perpendicular to the direction of insertion of the cannula in the cavity (fig. 2a).
Regarding claim 25, the modified Turner discloses that a first section (receiving left prong of the cannula) of the cavity is configured to receive one of the pair of nasal cannula prongs therein and wherein a second section (receiving right prong of the cannula) of the cavity is configured to receive the other one of the pair of nasal cannula prongs therein, and wherein the body is positioned between, and extends continuously in a lateral direction between, an entirety of the first and second sections of the cavity, wherein the lateral direction is oriented in a direction perpendicular to a direction of receipt of the cannula prongs in the cavity (in fig. 2a, a portion of the body extends laterally and continuously between the first and second sections, where 42 is pointing, and the lateral direction is perpendicular to the direction of receipt of the prongs).
Regarding claim 30, the modified Turner discloses that the nasal cannula is connected to the cover by the connector such that at least a portion of the nasal cannula aligned with the cover along a length of the main line is positioned externally of the cavity (where 44 is pointing in fig. 2a is external of the cavity and is aligned with the cover since 44’s axis extends through the cover).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer, as applied to claim 8 above, in further view of Ellington, IV (2020/0330707).
Regarding claim 22, Schaffer is silent regarding that the cover further includes an attachment fixture including or defining a handle formed on or connected to the body to facilitate connection of the cover to an object. However, in fig. 1 Ellington teaches an attachment fixture 126 including a handle formed on or connected to the body that facilitates connection to an object for hanging the cover during storage [0025]. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Schaffer’s body with the addition of a handle, as taught by Ellington, for the purpose of providing hands-free carrying of the cannula [0025].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Turner, as applied to claim 14 above, in further view of Hagberg et al. (2009/0199858).
Regarding claim 29, the modified Turner is silent regarding that the cover is made of a single continuous piece of polymer material. However, Hagberg teaches a nasal cannula cover made of a single continuous piece of polymer material (injection molded of soft flexible polyvinyl chloride, fig. 6 [0015] lines 23-31). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Turner’s cover material with a polymer material, as taught by Hagberg, for the purpose of providing an alternate cover material having the predictable results of covering a nasal cannula.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 14 and 26 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785